Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  156218                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156218
                                                                   COA: 338191
                                                                   Oakland CC: 2015-255896-FC
  COLLIN JEREMY CHAGNON,
            Defendant-Appellant.

  _________________________________________/

         By order of May 1, 2018, the application for leave to appeal the June 20, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2019
           p0904
                                                                              Clerk